Execution Version


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (“Agreement”) dated as of November 13,
2019 (the “Effective Date”) is among Helmerich & Payne, Inc., a Delaware
corporation (the “Borrower”), the Lenders (as defined below) party hereto, and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, as swingline lender (in
such capacity, the “Swingline Lender”), and as an issuing lender (in such
capacity, the “Issuing Lender”).
RECITALS


A.    The Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Lender, and the financial institutions party thereto from time to time, as
lenders (the “Lenders”), are parties to that certain Credit Agreement dated as
of November 13, 2018 (as amended, restated, amended and restated, or otherwise
modified prior to the date hereof, the “Credit Agreement”).
B.    Subject to the terms and conditions set forth herein, the parties hereto
wish to amend certain provisions of the Credit Agreement as set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Defined Terms. As used in this Agreement, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.
Section 2.    Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used herein, shall be construed to refer to this Agreement in its entirety
and not to any particular provision thereof, (d) all references herein to
Articles, Sections, Exhibits, Annexes, and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits, Annexes, and Schedules to, this
Agreement, (e) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.
Section 3.    Amendments to Credit Agreement.
(a)    Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definitions in alphabetical order therein:
“Amendment No. 1 Effective Date” means November 13, 2019.
“Amendment No. 1 Fee Letter” means that certain fee letter dated as of the
Amendment No. 1 Effective Date, between the Borrower and Wells Fargo Securities,
LLC.
“Extension Notice” shall have the meaning assigned to such term in Section
2.1(d)(i).
“Extension Closing Date” shall have the meaning assigned to such term in Section
2.1(d)(iv).
(b)    Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by amending and restating the following definitions to read as follows:
“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness (including, for the
avoidance of doubt, any guarantee or similar obligations, contingent or
otherwise) of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection), including (a) any
obligations or similar undertakings to guarantee any Indebtedness of any other
Person in any manner, whether direct or indirect, and including any obligation
to purchase any such Debt or any Property constituting security therefor, to
advance or provide funds or other support for the payment or purchase of any
such Debt or to maintain working capital, solvency or other balance sheet
condition of such other Person (including keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or otherwise to assure or hold harmless the holder
of such Debt against loss in respect thereof, (b) obligations to indemnify other
Persons against liability or loss, to the extent not arising in the ordinary
course of business, and (c) warranty obligations and other contractually assumed
obligations, to the extent not arising in the ordinary course of business.
“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Fee Letter, the Amendment No. 1 Fee Letter, and
each other agreement, instrument, or document executed at any time in connection
with this Agreement.
“Maturity Date” means (a) November 13, 2024, or such other extended maturity
date if the maturity is extended pursuant to Section 2.1(d) or (b) the earlier
termination in whole of the Revolving Commitments pursuant to Section 2.1(b) or
Article VII.
(c)    Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended to delete the following defined terms in their entirety: “Acquisition”,
“EBITDA”, and “Nonordinary Course Asset Sales.”
(d)    Section 2.1(d) (Extension of Maturity Date) of the Credit Agreement is
hereby amended by amending and restating such subsection (d) to read as follows:
(d)    Extension of Maturity Date.
(i)    Requests for Extension. The Borrower may from time to time, by notice (an
“Extension Notice”) to the Administrative Agent (who shall promptly notify the
Lenders), make a request that each Lender extend such Lender’s then existing
Maturity Date (A) for an additional 364 days from such Lender’s Maturity Date
then in effect, (B) for such additional number of days which would cause its
Maturity Date to be the latest Maturity Date then in effect, or (C) for such
additional number of days which would cause its Maturity Date to be 364 days
after the latest Maturity Date then in effect (such Lender’s then existing
Maturity Date being referred to herein as its “Existing Maturity Date” and such
Lender’s proposed extended Maturity Date being referred to herein as its
“Extended Maturity Date”). The date on which the Administrative Agent provides
to the Lenders the notice referenced above is hereinafter referred to as the
“Notice Date.” After the Amendment No. 1 Effective Date, the Borrower may
exercise an extension under this Section 2.1(d) no more than twice during the
tenor of this Agreement; provided that no Catch-Up Extension (as defined below)
shall be subject to such limitation. Notwithstanding anything herein to the
contrary, no Extended Maturity Date shall be a date later than five years from
the applicable Extension Closing Date.
(ii)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days after the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension and any Lender that does not
so advise the Administrative Agent on or before the date that is 15 days after
the Notice Date shall be deemed to be a Non-Extending Lender. Each Lender that
determines not to so extend its Maturity Date shall be referred to herein as a
“Non-Extending Lender”. Each Lender that determines to extend its Maturity Date
shall be referred to herein as an “Extending Lender”. The election of any Lender
to agree to such extension shall not obligate any other Lender to so agree.
(iii)    Additional Commitment Lenders. The Borrower shall have the right, on or
before the Extension Closing Date and pursuant to Section 2.15(b), to replace
each Non-Extending Lender with, and add as a “Lender” under this Agreement in
place thereof, one or more Eligible Assignees that will agree to such later
Maturity Date as requested in the applicable Extension Notice (each, an
“Additional Commitment Lender”), each of which Additional Commitment Lenders
shall have entered into an Assignment and Assumption pursuant to which such
Additional Commitment Lender shall, subject to the satisfaction of the
conditions set forth in clause (v) below and effective as of the Extension
Closing Date, undertake a Revolving Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Revolving Commitment shall be in
addition to such Lender’s Revolving Commitment hereunder on such date).
(iv)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Commitments of the Lenders that have agreed to extend their Maturity
Date and the additional Revolving Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Revolving
Commitments in effect immediately prior to the Extension Closing Date, then,
subject to the satisfaction of the conditions set forth in clause (v) below (the
first date on which such necessary consent required pursuant to this clause (iv)
is obtained and the conditions specified in clause (v) below are satisfied with
respect to the applicable extension, the “Extension Closing Date”) and effective
as of the Extension Closing Date, the Maturity Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the applicable
Extended Maturity Date and each Additional Commitment Lender shall thereupon
become a Lender for all purposes of this Agreement. In addition, notwithstanding
anything to the contrary contained herein, at any time on or prior to the
Maturity Date of a Non-Extending Lender, the Borrower and such Non-Extending
Lender may agree in writing that such Non-Extending Lender shall become an
Extending Lender with a Maturity Date of the Extending Lenders in respect of the
applicable extension as to which such Non-Extending Lender declined to agree (a
“Catch-Up Extension”); provided that the Borrower shall have provided (A)
written notice to the Administrative Agent of such agreement and (B) an executed
copy of such agreement, it being understood that no further certifications or
documentation shall be required to be delivered by the Borrower to the
Administrative Agent or the Lenders as a whole in connection with a Catch-Up
Extension other than as required in the preceding clauses (A) and (B).
(v)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless: (A) no Default or Event of Default
shall have occurred and be continuing on the Extension Closing Date both
immediately before and immediately after giving effect thereto; (B) the
representations and warranties contained in this Agreement are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality or Material Adverse Change in the text thereof) on and
as of the Extension Closing Date both immediately before and immediately after
giving effect thereto, as though made on and as of such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be true and correct only as of such specified date; (C) the receipt by the
Administrative Agent of such evidence of appropriate authorization on the part
of the Borrower with respect to such extension as the Administrative Agent may
reasonably request; and (D) the Borrower shall prepay any Revolving Advances
outstanding on the Extension Closing Date (and pay any additional amounts
required pursuant to Section 2.11) to the extent necessary to keep outstanding
Revolving Advances ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date. Notwithstanding any provision
contained herein to the contrary, on the Maturity Date (without giving effect to
any extension) of each Non-Extending Lender, the Borrower shall repay any
Revolving Advances outstanding on such date (and pay any additional amounts
required pursuant to Section 2.11) and any other Obligations owing to such
Non-Extending Lender to each such Non-Extending Lender and the Revolving
Commitments of the Non-Extending Lenders shall be terminated.
(vi)    Reallocation. Notwithstanding any provision contained herein to the
contrary, from and after the date of any extension of the Maturity Date pursuant
to this Section 2.1(d), all calculations and payments of interest on the
Revolving Advances shall take into account the actual Revolving Commitment of
each Lender and the principal amount outstanding of each Revolving Advance made
by such Lender during the relevant period of time. If any Lender’s Maturity Date
is extended in accordance with this Section 2.1(d), (A) immediately upon the
effectiveness of each such extension, Schedule II hereof shall be amended and
restated to set forth all Lenders and their respective Commitments and Maturity
Dates after giving effect to such extension and (B) on each Maturity Date, each
Lender’s participation in the Letter of Credit Obligations and Swingline
Advances on such Maturity Date shall automatically be deemed to equal such
Lender’s Applicable Percentage of the Letter of Credit Obligations and Swingline
Advances (after giving effect the termination of Commitments that occurs on such
Maturity Date) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower has otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the Total
Credit Exposure of any Lender whose Commitment does not terminate on such
Maturity Date to exceed such Lender’s Commitment. If the reallocation described
in this Section 2.1(d)(vi) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to the
Administrative Agent, the Lenders, or any Issuing Lender hereunder or under
applicable Legal Requirement, (x) first, prepay Swingline Advances in an amount
equal to the portion of the Swingline Lender’s Fronting Exposure that was
attributable to each Lender whose Commitment terminates on such Maturity Date
but was not so reallocated and (y) second, Cash Collateralize each Issuing
Lender’s Fronting Exposure in an amount equal to the portion of such Issuing
Lender’s Fronting Exposure (plus all related fees and expenses with respect to
such Letters of Credit then outstanding over their remaining terms) that was
attributable to each Lender whose Commitment terminates on such Maturity Date
but was not so reallocated.
(vii)    Conflicting Provisions. This Section 2.1(d) shall supersede any
provisions in Section 2.13(f) or 9.2 to the contrary.
(e)    Section 2.8(c) (Other Fees) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(c) Other Fees. The Borrower agrees to pay the fees to the Administrative Agent
as set forth in the Fee Letter and the Amendment No. 1 Fee Letter.
(f)    Article IV (Representations and Warranties) of the Credit Agreement is
hereby amended by adding the following new Section 4.19 to the end thereof:
Section 4.19    EEA Financial Institution. No Credit Party nor any Subsidiary
thereof is an EEA Financial Institution.
(g)    Section 5.1 (Organization) of the Credit Agreement is hereby amended by
deleting the words “or Section 6.8” therein.
(h)    Article VI (Negative Covenants) of the Credit Agreement is hereby amended
by deleting Sections 6.4, 6.8, and 6.15 in their entirety and replacing them
with “[Reserved.]”
Section 4.    Representations and Warranties. The Borrower hereby represents and
warrants that:
(a)    immediately before and immediately after giving effect to this Agreement,
the representations and warranties made by the Borrower in the Credit Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality or Material Adverse Change in the
text thereof) on the date hereof, except that any representation and warranty
which by its terms is made as of a specified date is true and correct as of such
specified date;
(b)    immediately before and immediately after giving effect to this Agreement,
no Default exists;
(c)    the execution, delivery and performance of this Agreement by the Borrower
are within its corporate power and have been duly authorized by all necessary
corporate action;
(d)    this Agreement constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws affecting the rights of creditors generally and
general principles of equity whether applied by a court of law or equity;
(e)    there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement, except notices to or filings with
the SEC; and
(f)    as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is pending
or, to the Borrower’s knowledge, threatened and no preliminary or permanent
injunction or order by a state or federal court has been entered in connection
with this Agreement or any other Credit Document.
Section 5.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions, which may occur prior to or concurrently
with the closing of this Agreement:
(a)    the Administrative Agent shall have received this Agreement executed by
duly authorized officers of the Borrower, the Administrative Agent, and each
Lender;
(b)    the Administrative Agent shall have received that certain fee letter
dated as of the Effective Date executed by duly authorized officers of the
Borrower and Wells Fargo Securities, LLC (the “Amendment No. 1 Fee Letter”);
(c)    the representations and warranties contained in Section 4 of this
Agreement shall be true and correct on and as of the Effective Date;
(d)    the Administrative Agent shall have received a secretary’s certificate
from the Borrower certifying that attached thereto is evidence of appropriate
authorization on the part of the Borrower with respect to the extension of the
Maturity Date effected by this Agreement; and
(e)    the Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel required to be paid pursuant to all
invoices presented for payment at least two Business Days prior to the Effective
Date, and (ii) the fees required under the Amendment No. 1 Fee Letter.
Section 6.    Acknowledgments and Agreements.
(a)    The Borrower, the Administrative Agent and the Lenders party hereto (i)
acknowledge and agree that the extension of the Maturity Date of the Lenders
party hereto pursuant to this Agreement is an extension pursuant to Section
2.1(d) of the Credit Agreement, as amended by this Agreement, and each Lender
that has agreed to extend its Maturity Date in accordance herewith constitutes
an “Extending Lender” and (ii) reaffirm Schedule II (Revolving Commitments) of
the Credit Agreement.
(b)    The Borrower acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and that all payments
thereof shall be made in accordance with Section 2.13(a) of the Credit
Agreement.
(c)    The Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Lender, and each Lender party hereto does each hereby adopt, ratify, and confirm
the Credit Agreement, as amended hereby, and acknowledges and agrees that the
Credit Agreement, as amended hereby, is and remains in full force and effect,
and the Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents,
are not impaired in any respect by this Agreement.
(d)    Nothing herein shall constitute a waiver or relinquishment of (i) any
Default under any of the Credit Documents, (ii) any of the agreements, terms, or
conditions contained in any of the Credit Documents, (iii) any rights or
remedies of the Administrative Agent, the Swingline Lender, any Issuing Lender,
or any Lender with respect to the Credit Documents, or (iv) the rights of the
Administrative Agent, the Swingline Lender, any Issuing Lender, or any Lender to
collect the full amounts owing to it under the Credit Documents.
(e)    From and after the Effective Date, all references to the Credit Agreement
shall mean the Credit Agreement, as amended by this Agreement. This Agreement is
a Credit Document for the purposes of the provisions of the other Credit
Documents.
Section 7.    Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 8.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 9.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.
Section 10.    Governing Law. This Agreement shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York without regard to conflicts of laws principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).
Section 11.    Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


BORROWER:


HELMERICH & PAYNE, INC.


By: /s/ Mark W. Smith                
Name: Mark W. Smith
Title: Vice President and Chief Financial Officer







ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Lender, Swingline Lender, and a Lender






By: /s/ Shannon Cunningham    
Name: Shannon Cunningham
Title: Director
LENDER:


BOKF, NA DBA BANK OF OKLAHOMA,
as a Lender






By: /s/ Timberly Harding    
Name: Timberly Harding
Title: SVP, Commercial Relationship Manager
LENDER:


BARCLAYS BANK PLC,
as a Lender






By: /s/ Sydney G. Dennis        
Name: Sydney G. Dennis
Title: Director


LENDER:
HSBC BANK USA, N.A.,
as a Lender






By:/s/ Michael Bustios    
Name: Michael Bustios
Title: Senior Vice President


LENDER:


THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,
as a Lender






By:/s/ Scott Nickel    
Name: Scott Nickel
Title: Director
LENDER:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By: /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory


By: /s/ Bastien Dayer    
Name: Bastien Dayer
Title: Authorized Signatory


































LENDER:


GOLDMAN SACHS BANK USA,
as a Lender






By:/s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory





LENDER:


MORGAN STANLEY BANK, N.A.,
as a Lender






By: /s/ Michael King    
Name: Michael King
Title: Authorized Signatory





LENDER:


MIDFIRST BANK,
as a Lender






By: /s/ Kevin M. Lackner    
Name: Kevin M. Lackner
Title: Senior Vice President





LENDER:


ARVEST BANK,
as a Lender






By: /s/ Andrew Coffey    
Name: Andrew Coffey
Title: Vice President













